  Case 18-00289       Doc 88  Filed 04/28/21 Entered 04/28/21 14:06:21                     Desc Main
                                 Document Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                       )   BK No.:      16-34142
Passages Hospice, LLC                                        )
                                                             )   Chapter: 7
                                                             )
                                                                 Honorable Janet S. Baer
                                                             )
                                                             )
                                    Debtor(s)                )
Gina Krol, as Chapter 7 Trustee for Passages Hospice,        )   Adv. No.: 18-00289
LLC                                                          )
                                                             )
                                     Plaintiff(s)
Craig Frank                                                  )
                                                             )
                                                             )
                                     Defendant(s)            )

                                   AGREED JUDGMENT ORDER

       This matter coming before the Court on status, the Court being advised that the Plaintiff and
Defendant in the above-captioned adversary proceeding have agreed to entry of judgment, and the
Court being further advised that the parties, through their attorneys, have stipulated that:

  A) Craig Frank ("Frank") held a 25% membership interest in Passages Hospice, LLC ("Passages").

   B) From October 26, 2010 through the date that Passages filed its chapter 7 petition, Passages was
either insolvent within the meaning of 11 U.S.C. section 101(32)(A) or became insolvent as a result of
one or more of the distributions listed below.

  C) Frank was a member of Passages.

  D) Frank received the following distributions from Passages:

              2010:   $ 145,005.00
              2011:   $ 245,615.00
              2012:   $ 8,210.00
              2013:   $ 5,705.00

  E) The distributions that Frank received as listed in paragraph D were not received as salary or for
payment of any debt that Passages owed to Frank.

  F) The parties each have received the advice and benefit of counsel in entering into this stipulation.

  Now, therefore, by agreement of the parties, based on the foregoing, IT IS HEREBY ORDERED AS
FOLLOWS:

  1. Judgment is entered against Craig Frank, in favor of Gina Krol, as Chapter 7 Trustee for Passages
  Case 18-00289       Doc 88  Filed 04/28/21 Entered 04/28/21 14:06:21               Desc Main
                                 Document Page 2 of 2
Hospice, LLC, on Counts IV, V, and VI in the amount of $156,462.

  2. Execution of this judgment is stayed for 45 days after entry of this order.

   3. Frank agrees not to transfer assets outside the ordinary course of business while execution is
stayed.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: April 28, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Abraham Brustein, #327662
 Julia Jensen Smolka, #6272466
 DiMonte & Lizak, LLC
 216 W. Higgins Road
 Park Ridge, Illinois 60068
 Phone: 847-698-9600
 Fax: 847-698-9626
 Email: abrustein@dimontelaw.com
         jsmolka@dimontelaw.com
